Evans, J.
1. Where the court sustains a special demurrer to specified portions of plaintiffs’ petition, but allows them a certain number of days in which to amend, and an amendment is accordingly filed within the time allowed, and subsequently, after the expiration of the time allowed, upon the call of the case at a' regular term of court, this - amendment and an amendment to this amendment are objected to by the defendant, and the court refuses to allow such amendments, such rulings do not result in a final judgment dismissing the case, but leave the,petition (with the paragraphs stricken on special demurrer eliminated) still pending in the trial court. Blackwell v. Ramsey-Brisben Co., 126 Ga. 812.
2. Where the only errors assigned in the bill of exceptions are the refusal of the court to allow certain amendments to the plaintiffs’ petition in a case still pending in the court below, the writ of error is prematurely sued out, and this court is without jurisdiction to entertain the same. Jackson v. Green, 58 Ga. 460.

Writ of error dismissed.


Fish, C. J., absent. The other Justices concur.